Marcus Gr. Christ, J.
In this action all the suits have been otherwise disposed of except that of Thomas Francis McMahon. McMahon, since the date of the commencement of the action, and on April 12, 1952, died, and this action is continued on behalf of his estate by the administratrix, Dorothy McMahon.
The facts are found to be as stated in the opinion written simultaneously herewith in the action of McMahon v. City of New York (16 Misc 2d 143).
The court finds against the defendant, the City of New York. The accident was caused solely by the negligence of Jimmie B. Williams, the driver of the city’s tow truck and without contributory negligence upon the part of McMahon. McMahon, whose earnings were $60 per week, was unable to attend to his work for 10 weeks. He was hospitalized for the injuries sustained for a period of slightly over two weeks and, as a result of the accident sustained lacerations of the scalp, cerebral concussion with post-concussion syndrome, headaches and dizziness, fracture of the bones of the left wrist; he suffered backaches from the time of the accident until the date of his death on April 12,1952.
The court gives judgment for the plaintiff in the sum of $7,500. This constitutes the decision of the court pursuant to section 440 of the Civil Practice Act. Thirty days’ stay; 60 days to make a case.